     Case 1:20-cv-00945-DNH-CFH Document 23 Filed 03/04/21 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                          JUDGMENT IN A CIVIL CASE

Jennifer Ruderman

             Plaintiff
       vs.                              CASE NUMBER: 1:20-cv-945 (DNH/CFH)

Liberty Mutual Group, Inc.,
Liberty Life Assurance Company of Boston,
Lincoln Financial Group

             Defendants

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Defendants’ motion to dismiss is GRANTED;
Plaintiff’s cross-motion to amend is DENIED; and Plaintiff’s complaint is
DISMISSED.

All of the above pursuant to the order of the Honorable Judge David N. Hurd, dated the
4th day of March, 2021.

DATED: March 4, 2021




                                               s/Kathy Rogers
                                               Deputy Clerk
